Citation Nr: 0922477	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The claims were remanded by the Board in January 2008 so that 
additional development of the evidence could be conducted.  


FINDINGS OF FACT

1.  The currently demonstrated PTSD is shown as likely as not 
to be due to an in-service stressor.

2.  The Veteran's original claim for compensation for 
headaches was received by the RO in 1970.  

3.  The current claim of entitlement to an increased rating 
for headaches, is a new claim, and was received by VA in 
November 2004.  

4.  The Veteran failed to report for a scheduled VA 
examination relating to his increased rating claim for 
headaches, and good cause for his failure to report is not 
shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, PTSD 
is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  


2.  Entitlement to an increased rating for headaches is 
denied.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters
 
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.

As to the instant service connection claim, the Board finds 
that all pertinent mandates of the VCAA and implementing 
regulations are essentially met as to the claim addressed on 
the merits herein.  Since the decision is favorable to, and 
does not prejudice the Veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

As concerning the increased rating matter also before the 
Board for appellate consideration, the VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.


The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects the Veteran was provided notice in 
response to his November 2004 increased rating claim in a 
letter mailed in November 2004, prior to the RO's February 
2005 adjudication of the claim.  This is not a case in which 
a noticeable worsening or increase in severity of the 
disability would not entitle the Veteran to a higher rating.  
In any event, the Veteran was informed of the criteria for 
rating the disability in the September 2005 Statement of the 
Case (SOC).  

The Veteran was provided notice compliant with Dingess by a 
letter dated in June 2006 and Vazquez by the March 2009 
Supplemental SOC (SSOC).  Although these respective notices 
were sent after the February 2005 adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim in March 2009.  See SSOC.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

As to the Veteran's being first notified of Vazquez 
subsequent to the issuance of the February 2005 rating 
decision, notwithstanding this, there is no prejudicial error 
because a reasonable person would be expected to have 
had knowledge of the applicable rating criteria and what 
evidence he would have needed to provide based on the 
language included as part of the September 2005 and December 
2005 SSOC.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the increased rating claim 
herein decided.  In this regard, the Board notes that VA and 
non-VA treatment records were obtained, and the Veteran was 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim, 
and the Board is also unaware of any such evidence.


Service Connection -- PTSD
 
A review of the service treatment records reveals no evidence 
of any psychiatric disorder mentioned in the course of the 
Veteran's March 1969 enlistment examination or September 1970 
separation examination.  Acute depression was diagnosed as 
part of a May 1970 sick call treatment record.  The Veteran 
was aboard the USS Coral Seas.  

Evidence of record shows that the Veteran regularly attended 
VA PTSD group therapy on a weekly basis.  Dates of such 
treatment go from April 2003 to February 2009.  

A February 2003 VA mental health outpatient evaluation report 
shows that the Veteran reported being traumatized when he saw 
a sailor cut in half by an anchor.  He indicated that he 
witnessed the evidence.  The attending psychiatrist, in 
commenting that the Veteran had non-combat trauma aboard 
ship, provided a diagnosis of PTSD.  

A March 2003 VA outpatient record, completed by a social 
worker, shows that the Veteran provided a history of seeing a 
fellow sailor torn in half by an anchor while aboard the USS 
Coral Sea.  The social worker indicated that the Veteran 
presented with symptoms of PTSD.  

A November 2003 VA primary care outpatient treatment note 
includes a diagnosis of PTSD.  

As part of an April 2004 VA social worker progress note the 
Veteran reported experiencing psychiatric-type trauma while 
in the Navy as a result of witnessing a sailor being cut in 
half by an anchor.  The Veteran was instructed to continue in 
his non-combat PTSD therapy group.  As part of a statement 
received by VA in November 2004 the Veteran repeated his 
account of seeing a fellow shipmate cut in half while aboard 
the USS Coral Seas.  He noted that this occurred when a cable 
broke.  He could not remember the name of the sailor.  


A July 2004 Social Security Administration disability 
determination and transmittal form shows that the Veteran's 
disability began in August 2002; a primary diagnosis of 
anxiety related disorder/functional nonpsychotic was 
provided.  

The Veteran further provided information pertaining to his 
claimed stressor as part of a VA PTSD questionnaire received 
by VA in December 2004.  He noted that while aboard the USS 
Coral Seas a seaman got caught up in a wire when the ship 
anchor was dropped, causing his body to be "squeezed in 
half."  He mentioned that he was nearby, heard the sailor's 
scream, and subsequently saw his dead body tied up within the 
cable.  

A March 2005 letter from a VA social worker notes that the 
Veteran met the DSM-IV criteria for PTSD.  The Veteran was 
noted to attend a weekly non-combat trauma group.  

In January 2008 the Board sought to verify the Veteran's 
claimed stressor relating to a seaman being killed on the USS 
Coral Sea in the summer (July, August, and September) of 
1969.  

The above-ordered development enabled a photocopy of the deck 
log from the Coral Sea, for August 1969, to be associated 
with the Veteran's claims file.  Review of this deck log 
shows that on August 11th, a sailor, W.M., died as a result 
of extreme multiple injuries while letting out the starboard 
anchor chain.  Another sailor, L.H., lost his right leg above 
the knee due to a traumatic amputation when a wire strap 
which was wrapped around one of the anchor chain links 
parted.  

A personnel record shows that the Veteran reported to the USS 
Coral Seas in July 1969.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).
 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
As to entitlement to service connection for PTSD, the 
governing criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If a claimant did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the appellant's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the appellant's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

In this case, the appellant did not engage in combat, nor has 
he so alleged.


It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.   Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.
 
The Veteran contends, in essence, that he is entitled to 
service connection for PTSD as a result of stressors he 
experienced while serving aboard the USS Coral Sea.  While he 
did not engage in combat with the enemy, his claimed 
stressor, witnessing a fellow sailor being cut in half in an 
anchor accident, as discussed above, has been verified.  

In this case, supporting the claim is the fact that the 
Veteran has been diagnosed with PTSD by both a VA 
psychiatrist and by a social worker (who has treated the 
appellant for a prolonged period of time).  After reviewing 
all the evidence of record, the Board finds that the evidence 
is in equipoise.  Hence, entitlement to service connection 
for PTSD is established.
  
Increased Rating -- Headaches

The Veteran first submitted a claim for compensation for a 
"head injury" in October 1970.  See also VA Form 526, 
Veteran's Application for Disability Compensation or Pension, 
received in November 1970.  Service connection for headaches 
was subsequently awarded by the RO in February 1971.  

In November 2004, the Veteran requested an increased rating 
for his headaches disability.


In January 2008, the Board remanded the issue of entitlement 
to an increased rating for headaches for an examination.  The 
examination was requested because the evidence was 
insufficient to adjudicate the Veteran's claim based upon the 
evidence of record.

A letter dated December 8, 2008, informed the Veteran that an 
examination was to be scheduled.  The letter also informed 
him that if he failed to report for the examination VA may 
have to deny his claim.  He was also provided a letter 
informing him that a neurological examination was to take 
place on December 19, 2008.  The time and location of the 
examination was included.  The RO was subsequently informed 
that the Veteran failed to report for his scheduled 
examination.

According to 38 C.F.R. § 3.655(a), (b) (2008), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2008).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was received by the RO in 1970.  
Any other claim, such as the more recent submissions by the 
Veteran, to include increased rating claims submitted to VA 
in June 1974, February 1977, and, most recent, in November 
2004, might be a new claim for increase; however, the initial 
application for compensation (original claim) was filed in 
1970.  Any other new claim would come under the guidance of 
"other original claim."  38 C.F.R. § 3.655 (2008).

Since the Veteran's current increased rating claim falls 
within the parameter of "any other original claim," the 
claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to this claimed benefit cannot be established 
without a current VA examination and a medical opinion based 
upon a review of the record.


The Veteran has failed to provide any reasons for his failure 
to report for the December 2008 VA examination.  While his 
accredited representative argues, as shown as part of a May 
2009 Appellant's Post-Remand Brief, that there appeared to be 
a question as to whether the VA hospital ever properly 
notified the appellant of the examination which was to be 
conducted, as discussed above, this is not shown to have been 
the case.  Under the circumstances, his increased rating 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to an increased rating for headaches is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


